IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00152-CR

CHRISTOPHER VANSICKLE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1550-C1


                          MEMORANDUM OPINION


      Appellant Christopher Vansickle appeals the trial court’s denial of his Motion for

Time Credit Dispute Resolution, in which he sought credit on his sentence for time he

spent in a state substance abuse facility as a condition of his community supervision. The

State has filed a Motion to Dismiss Vansickle’s appeal for lack of jurisdiction on the

grounds that Vansickle is inappropriately appealing the denial of a motion for judgment
nunc pro tunc. 1 Whether construed as an appeal from the denial of a request for a nunc

pro tunc judgment or of a request for credit for time served, we lack jurisdiction to

consider this appeal.

        The right of appeal in criminal cases is conferred by the Legislature, and a

defendant may appeal only from judgments of conviction or orders authorized as

appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P. 25.2(a)(2); see also

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim.

App. 2008))). The appellate courts do not have jurisdiction to consider an appeal from a

post-judgment denial of a motion for credit for time served. Abbott, 271 S.W.3d at 697.

        Because we lack jurisdiction, this appeal is dismissed. As our dismissal is not

based upon the grounds raised in the State’s Motion to Dismiss, we dismiss the State’s

motion as moot.

        Notwithstanding that we are dismissing this appeal, Vansickle may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Vansickle desires to have the opinion



1In his brief filed on July 11, 2019, Vansickle refers to his motion as a “pro se motion Nunc Pro Tunc.”
However, in his reply to the State’s Motion to Dismiss, Vansickle clarifies that the order he is appealing is
not the denial of a motion for judgment nunc pro tunc but the denial of a motion for credit for time served.

Vansickle v. State                                                                                    Page 2
and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court's judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 11, 2019
Do not publish
[CR25]




Vansickle v. State                                                                 Page 3